      •,,
~-            Case 3:19-cr-04527-BTM Document 39 Filed 06/11/20 PageID.122 Page 1 of 2
      AO 245B (CASD Rev, 1/19) Judgment in a Criminal Case


                                           UN,IIED,.ST.ATES
                                             ¥'= ~ E :,,,,.., g \~
                                                                   DISTRICT COURT
                                               SOUT'f:IBRN•DISTRICT OF CALIFORNIA
                    UNITED STATES 'tmfr\MJ1'jR1CfA          A 7, J)       JUDGMENT IN A CRIMINAL CASE
                               V.                                         (For Offenses Committed On or After November I, 1987)
                  RICARDO MARQ£~~~~~r'~\ry;::,;;;;:,;.';;)~
                                                                             Case Number:          3:19-CR-04527-BTM

                                               i'-'\l"I;,
                                                                          Elana R. Fo_g_el
                                                                          Defendant's Attorney
      USM Number                         97660-198
      • -
      THE DEFENDANT:
      12] pleaded guilty to count(s)        1 of the Indictment

      D was found guilty on count( s)
            after a plea ofnot guilty,
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title and Section/ Nature of Offense                                                                                      Count
     8:1326(A),(B)-Attempted Reentry Of Removed Alien                                                                            I




          The defendant is sentenced as provided in pages 2 through                 2            of this judgment
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
     D The defendant has been found not guilty on count(s)
     D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ is                                   dismissed on the motion of the United States,
     12]    Assessment : $100,00 at the rate of $25 per quarter through the Inmate Financial Responsibility Program,


     •      JVTA Assessment*:$

            *Justice for Victims of Trafficking Act of 2015, Pub, L No, 114-22,
     l2J No fine                    D Forfeiture pursuant to order filed                                   , included herein,
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid, If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances,

                                                                        June JO 2020
                                                                        Date of Imposition of Sentence
•'
     ..    Case 3:19-cr-04527-BTM Document 39 Filed 06/11/20 PageID.123 Page 2 of 2
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                 RICARDO MARQUEZ-JIMENEZ(!)                                              Judgment - Page 2 of2
     CASE NUMBER:               3:19-CR-04527-BTM

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      Twenty-Four (24) months as to count I.


                                                                   Hein. BARRY /TED MOSKOWITZ
                                                                   UNITED STA"rES DISTRICT JUDGE



      •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •      The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •     at _ _ _ _ _ _ _ _ A.M.                           on
           •     as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN

     I have executed this judgment as follows:

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED·STATES. MARSHAL,
                                                                                          .

                                                                                                     3:19-CR-04527-BTM
